Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       27-SEP-2018
                                                       09:18 AM
                           SCAD-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                 vs.

                          ANDREW A. AGARD,
                             Respondent.


                         ORIGINAL PROCEEDING
                          (ODC 13-063-9133)

                         ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the May 2, 2018 Report and
 Recommendation of the Disciplinary Board of the Supreme Court of
 the State of Hawai#i, recommending this court, inter alia, disbar
 Respondent Andrew A. Agard, and upon review of the record and the
 briefs submitted in this matter, this court reaches the following
 Findings of Fact and Conclusions of Law, based upon clear and
 convincing evidence.   We find Respondent Agard was convicted of
 intentionally and knowingly filing a U.S. individual income tax
 return for the calendar year 2006 that was false as to a material
 matter and which reported total gross receipts in the amount of
 $294,162.00, whereas Respondent Agard knew well and believed his
 total gross receipts were substantially in excess of $600,000.00
 for that period, and that he engaged in conduct which involved
 deceit and dishonesty and which reflects adversely on his honesty
and trustworthiness as an attorney, in violation of Rules 8.4(b)
and 8.4(c) of the Hawai#i Rules of Professional Conduct (1994).
We find, in aggravation, that Respondent Agard demonstrated a
dishonest and selfish motive and engaged in illegal conduct.      In
mitigation, we find Agard had a clean disciplinary record prior
to his conviction, cooperated with the disciplinary proceedings,
has had other penalties imposed upon him for his misconduct, and
demonstrated remorse and rehabilitation, including through making
full restitution and performing post-conviction volunteer work
separate and distinct from the community service work ordered by
the court.   Therefore,
          IT IS HEREBY ORDERED that Respondent Agard is suspended
for a period of four years, nunc pro tunc to February 25, 2014,
the date of his suspension from the practice of law.       Respondent
Agard, pursuant to Rule 2.16(d) of the Rules of the Supreme Court
of the State of Hawai#i (RSCH), shall file with this court,
within 10 after the entry date of this order, proof of compliance
with the requirements of RSCH Rule 2.16.
          IT IS FINALLY ORDERED that Respondent Agard shall pay
all costs of these proceedings as approved upon the timely
submission of a bill of costs by the Office of Disciplinary
Counsel, as prescribed by Rule 2.3(c) of the Rules of the Supreme
Court of the State of Hawai#i.
          DATED:   Honolulu, Hawai#i, September 27, 2018.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson


                                   2